Title: To George Washington from John Hancock, 17 June 1776
From: Hancock, John
To: Washington, George



Sir,
Philadelphia June 17th 1776.

I wrote you by Express yesterday, and enclosed you all the Resolutions of Congress to that Time, since which Nothing has occurred. This will be handed you by Captain Bradford, who has in Charge the Money destined for the Army in Canada, three Boxes of Silver Dollars containing 21,725½, and three Boxes of Paper Dollars containing 187,000.
I am to request you will please to discharge the Philadelphia Guard, and order a fresh Guard to proceed with the Money to General Schuyler, or the Paymaster Mr Trumbull in such Manner as you shall judge best, and either in the same Waggon, or another, as you shall direct. Please to forward by the Officer of

the Guard, the enclosed Letter. I have the Honour to be Sir, your most obedt and very hble Sevt

John Hancock Presidt

